Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. The first assignment of error is on an exception taken to the exclusion of evidence offered by the defendant. Having proved by Dr. Kilgore, the surgeon who removed the body of deceased to the Casualty Hospital, that he found the open knife in his overcoat pocket, and examined his wounds, the defendant asked him the following question: “From the nature of the wounds as you found them upon examination, first and afterwards by witnessing the character of the wounds at the autopsy, and assuming that the deceased, when stabbed, when he received these wounds, was lying on his back in the northwest corner of the room, out of which you removed him, could he, in your opinion, have gotten on his feet, and gotten into the position he was when you found him?” The court sustained an objection to the answer. Assuming that the witness would have answered as expected by the propounder of the question, we have, after.careful consideration of the argument in support of the assignment, been unable to perceive any legal bearing that the evidence would have on the issues before the jury.
2. Defendant offered to prove by two witnesses that he had the reputation of being a peaceable man. It appeared that the witnesses were foremen on the railway, under whom defendant had worked. Upon cross-examination it appeared that they knew nothing of his reputation in the community in which he lived, and could only testify to it among the other workmen engaged in the same work. On objection, the court excluded the evidence, to which defendant excepted. There was no error. Williams v. United States, 168 U. S. 382-397, 42 L. ed. 509-514, 18 Sup. Ct. Rep. 92. Had the defendant offered evidence of such reputation in the community where he lived, it would have been admissible to show what it was where he worked; but this he did not offer to do.
3. There was no error in the charge submitting the question of manslaughter to the jury. It was founded on the de*377fondant’s own testimony, and was as favorable as he had any right to expect.
4. An exception was taken to the refusal of the court to give the fellowing special instruction prayed by the defendant:
“If the jury find from the evidence that the deceased, Chip-man, by his words and acts prior to the day he was killed, and on that day immediately before the killing, caused the defendant at the time of the killing to believe in good faith, and upon reasonable ground that he, Chipman, was about to make a deadly assault upon the defendant, then the jury are instructed that the defendant had the right to use the necessary means to defend himself against such apprehended assault, and if need be to kill his antagonist, if in good faith he believed that that was necessary to protect himself from deadly assault.”
The court then gave the third instruction asked by the defendant, to the effect that if the jury believed that the deceased, just before the cutting which resulted in his death, approached the defendant in such a way as caused the defendant in good faith to believe, and gave him reasonable ground to believe, that deceased was about to make a deadly assault upon him, then the defendant was justified in acting upon that belief, even though it should appear as a matter of fact that deceased was not armed with the knife with which he was killed at the time.
In the general charge, the court instructed the jury in respect of the law of self-defense as applied to the defendant’s evidence. The jury were told that in arriving at the state of mind of the defendant when he struck the fatal blow, as regards his belief of danger to life or serious bodily harm, they were to consider all of the evidence tending to show what the defendant had heard and knew of the conduct and character of the deceased, etc. The portion of the charge objected to was to the effect that the law does not leave to each man the right of acting upon his own particular belief at the moment, entirely aside from what the circumstances may be; but the law looks into the circumstances with the view of determining -whether or not he had the right to believe what he may have *378believed. “That brings in tbe second question, which is always necessary to be considered in the doctrine of self-defense, and that is to say, it is necessary before one may kill another in self-defense, that he shall actually have believed in his own mind at the very moment he strikes the blow, that then either his life is in danger, or that he is in danger of great bodily harm; and more than that, the circumstances which present themselves to his mind at the moment must be such as that they would have created in the mind of a reasonable man, the ordinary average man, a belief that he would have been in such danger in those same circumstances.”
The objection urged to the foregoing statement of the law is that the test of the right to take life in self-defense is the actual belief of the defendant at the time, and not the belief that the circumstances would reasonably create in the mind of an ordinary person similarly situated. The objection is without merit. Before one can be permitted to take life under the apprehension that he is in danger of life or serious bodily harm from the violence of another, it must appear that he had a reasonable right to believe, from all the facts and circumstances presented to his mind, that he was in such danger.
The true test for the application of the jury is whether the circumstances presented to the mind of the defendant were such that they would have produced upon the mind of any reasonably prudent person, situated as the defendant was at the time, the reasonable belief that the deceased was then about to kill him or to do him serious bodily harm.
The instructions given on behalf of the defendant, and the accompanying charge of the court, correctly embodied the law as it has. been declared and maintained without exception in this jurisdiction. Beard v. United States, 158 U. S. 550-564, 39 L. ed. 1086-1092, 15 Sup. Ct. Rep. 962, 9 Am. Crim. Rep. 324; Wallace v. United States, 162 U. S. 466—477, 40 L. ed. 1039-1043, 16 Sup. Ct. Rep. 859; Allen v. United States, 164 U. S. 492-498, 41 L. ed. 528-530, 17 Sup. Ct. Rep. 154; Addington v. United States3 165 U. S. 184-186, 41 L. ed. 679, 680, 17 Sup. Ct. Rep. 288; Anderson v. United States, *379170 U. S. 481-508, 42 L. ed. 1116-1125, 18 Sup. Ct. Rep. 689; Hopkins v. United States, 4 App. D. C. 430—443.
Perceiving no error in the proceedings on the trial, the judgment will be affirmed. Affirmed.